internal_revenue_service number release date index number -------------------- ------------------------------------ ---------------------------- ----------------------- ---------------------------------------------------------- department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-112080-07 date date ---- ------------ --------------------- --------------------------- ------------------------------ legend taxpayer ---------------------------------------------------------------------- state a lp a month year year year dear ------------ taxpayer the requested ruling concerns the treatment of partnership debt and temporary investments held by taxpayer through its interest in lp for purposes of sec_856 of the internal_revenue_code facts sec_856 to be treated as a reit for federal_income_tax purposes taxpayer is the taxpayer is a state a real_estate_investment_trust reit that has elected under this is in reply to a letter dated date requesting a ruling on behalf of ------- ------- ------- plr-112080-07 managing general_partner of lp and owns approximately a percent of the outstanding common units of lp lp owns and operates numerous real properties throughout the united_states through business entities classified as partnerships or disregarded entities for federal_income_tax purposes in month taxpayer raised capital through a public offering of senior convertible debentures year debentures the year debentures which mature in year are convertible under certain circumstances into common shares of taxpayer stock the net_proceeds from the year debentures were loaned to lp for convertible debt of lp with terms that substantially mirror the year debentures the convertible debt is convertible into ownership shares in lp upon the occurrence of certain events lp will ultimately use the proceeds of the public offering of the year debentures to acquire real_estate_assets and fund working_capital however in the interim lp has temporarily invested and will continue to invest the proceeds in stock and debt instruments including money market funds during the 1-year period beginning on the date on which taxpayer received the net_proceeds from the year debentures additional convertible senior debentures with terms similar to the year debentures year debentures taxpayer intends to use the proceeds from the year debentures to fund its operations conducted by lp by loaning the net_proceeds from the year debentures to lp in exchange for convertible lp debt with terms that substantially mirror the terms of the year debentures lp will ultimately use the net_proceeds from the year debentures to acquire real_estate_assets and to fund working_capital in the interim lp will use the proceeds from the year debentures to temporarily invest in stock and debt instruments including money market funds during the 1-year period beginning on the date that taxpayer receives the net_proceeds from the year debentures be secured_by an interest_in_real_property taxpayer represents that the lp debt will be treated as indebtedness for federal_income_tax purposes law and analysis neither the year lp debt nor the year lp debt collectively the lp debt will taxpayer presently intends to raise additional capital through a public offering of sec_856 provides a reit must derive at least percent of its gross_income from certain enumerated sources including dividend interest and rents_from_real_property sec_856 provides that a reit must derive at least percent of its gross_income from certain enumerated real_estate sources including rents_from_real_property and qualified_temporary_investment_income plr-112080-07 sec_856 defines qualified_temporary_investment_income as any income which- i is attributable to stock or a debt_instrument within the meaning of sec_1275 ii is attributable to the temporary investment of new_capital and iii is received or accrued during the 1-year period beginning on the date on which the reit receives such capital sec_856 provides that new_capital means any amount received by the reit either in exchange for stock or certificates of beneficial interests in the reit other than amounts received pursuant to a dividend_reinvestment_plan or in a public offering of debt obligations of the reit which have maturities of a least years under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 taxpayer is required to account for its proportionate share of lp’s income and assets pursuant to sec_1_856-3 therefore the assets or income with which lp would repay the loan to taxpayer will be accounted for by taxpayer in accordance with sec_1_856-3 if payments on the debt from lp to taxpayer are treated as income by taxpayer double counting of income will result accordingly to the extent payments on the loan from taxpayer to lp are reflected in taxpayer’s income and assets derived from its capital interest in lp those payments should not be treated by taxpayer as separate items of income or assets but rather should be disregarded for purposes of sec_856 similarly a portion of the loan by taxpayer to lp should not be treated as a separate asset of taxpayer to the extent of taxpayer’s proportionate interest in lp taxpayer’s proportionate share of the income and assets of lp are treated by taxpayer as if it earned the income and held the assets directly therefore the character and attributes of the income and assets will be the same whether taxpayer earns income and holds assets directly or through its interest in lp accordingly for purposes of sec_856 any income that satisfies the definition of qualified_temporary_investment_income may be treated as such by taxpayer whether earned by taxpayer directly or through its interest in lp beginning on the dates on which taxpayer receives the proceeds from the debentures also for purposes of sec_856 any property attributable to the temporary investment of new_capital whether held directly by taxpayer or through its interest in lp will be treated as a real_estate asset for the 1-year period beginning on the dates on which taxpayer receives the proceeds from the debentures as provided in sec_856 plr-112080-07 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
